ROGERS, Chief Judge,
dissenting:
This is not a sympathetic case in which to dissent in view of the mother’s past failures to fulfill promises to care for her child. I dissent nevertheless because the statute requires that the trial judge’s finding that termination is in a child’s best interests must be based on “evidence presented.” D.C.Code § 16-2353(a) (1989 Repl.). Given the enormity of the interests at stake and the finality of the decision, this court should construe the statutory requirement narrowly.
By § 16-2353 a judge is authorized to terminate the parent child relationship when the judge finds “from the evidence presented, after giving consideration to the interests of all parties, that termination is in the best interests of the child.” The statute requires that in determining the child’s best interests the judge must consider certain factors, including:
(1) the child’s need for continuity of care and caretakers and for timely integration into a stable and permanent home, taking into account the differences in the development and the concept of time of children of different ages;
* h« * * sk *
(3) the quality of the interaction and interrelationship of the child with his or her parent ... and/or caretaker, including the foster parent;
The general purposes of the statute are to encourage stability in the lives of children adjudicated neglected and removed from parental custody, and to increase the opportunities for “the prompt adoptive placement of children for whom parental rights have been terminated.” [Emphasis added] D.C.Code § 16-2351(a)(3) (1989 Repl.). It is within this statutory context that this court must review the trial court’s findings that A.W.’s parental rights should be terminated.
The majority concludes that it was sufficient for the trial judge to base his determination that termination is in A.W.’s best interests without direct evidence on the likelihood of his timely adoption and without reference to the natural mother’s recent expressions of interest in her child. It concludes, further, that the findings are sufficient even though the foster parent relationship of long duration is likely to continue since the foster parents’ age is likely to prevent their adoption of A.W.; there also is no evidence indicating that the foster parents wish to adopt A.W. Thus, as construed by the majority, the 1977 amendment by the Council of the District of Columbia may indefinitely consign children whose parents find themselves presently unable to provide adequate parental care to the rootless status of children without parents, natural or adoptive.
The legislative history makes clear that the Council had a two-fold motivation for addressing the services provided to the District’s abused, neglected and abandoned children. First, the Council sought to impose a series of requirements which would hold social service agencies continually accountable to the court for what happens to children once they enter “the system.” Report of the Council of the District of Columbia Committee on the Judiciary on Title IV of Bill No. 2-48, “The Prevention of Child Abuse and Neglect Act of 1977,” at 6 (March 29, 1977) (Report). Second, the Council authorized the judiciary to terminate parental rights in unusual circumstances in the context of a neglect proceeding.1 Id. at 7 & 14. The Council was concerned about gaps in services, duplication of services, and inaccessibility of services within the child abuse and neglect system. Id. at 5. The report noted that in 1975 the average time a child was in the District’s foster care system was seven years, and that a great number of these children were “adrift in the ‘system.’ ” Id. at 1, 2. The Council took the “approach *175that neglect proceedings in the Family Division must include frequent mandatory reviews of all cases, coupled with strict accountability from rehabilitative service agencies, and authorization for the court to consider, in unusual instances, terminating of parental rights ...” [emphasis added] Id. at 2. Accordingly, the statutory reforms in 1977 were designed to minimize the time children spent in the foster care system and motivate institutional systems previously criticized for malaise and delay to “produce services or suffer reform ordered by the judiciary.” Id. at 6.
More than ten years later, in today’s drug infested environment, parents who neglect their children as a consequence of their drug abuse are not unusual. Many children whose parents are drug abusers may find themselves forever parentless notwithstanding the fact that, in time, the natural parent may be able to assume his or her life responsibilities before any adoptive parents are located. As this court recently pointed out, there are long waiting lists of adoptable children, particularly minority children.2 While A.W.’s mother’s history hardly presents a hopeful prospect, the waiting lists, viewed in connection with the statutory requirement that the best interests determination address timely integration into a permanent and stable home, suggests that the statutory mandate that termination be followed closely by efforts to place the child3 is largely ineffective. Yet the amendments and legislative history make clear that the Council did not intend children to be without a legal parentage connection to anyone for long periods of time. It necessarily follows that a trial judge’s consideration of the likelihood of the child’s timely adoption is an integral part of the mandated assessment of whether a child’s long term needs would most adequately be served by terminating the legal relationship with the child’s natural parents. A stable home with two capable parents may be optimal, but adoption, for any number of reasons, is not always realistic.4
Further, it is clear that the Council did not intend to authorize parental termination for all children who were in foster care as a result of their parents’ abuse, neglect or abandonment. The Council estimated that “at any time in 1975, there were approximately 3,000 children in foster care due to their having been abused, neglected or abandoned,” id. at 1, and quoted a Department of Human Resources estimate that 65 children would benefit from termination and be freed for adoption as a result of the provision for parental termination of rights in the context of neglect proceedings.5 Id. at 7, 8.
*176For these reasons, I conclude that the majority’s interpretation of the statutory requirement that termination need not be tied to consideration of a timely adoption prospect is flawed. This is not to say, as the majority would have it, see majority opinion at 171, that adoptive parents must be identified, but rather that there must be evidence presented in each case regarding the agency’s assessment of how long it is likely to take to place the child in view of the agency's track record and the information it then has indicating that there are persons interested in adopting someone like the child whose parents’ parental rights are about to be terminated. Although the Council presumed that a provision for parental termination outside the context of an adoption proceeding would encourage prospective adoptive parents, the Council did so in limited circumstances and did not find that no potential adoptive parents would step forward absent a prior termination of parental rights. The Council sought, in unusual instances, to free prospective adoptive parents of the costs and burden of proving that termination is in the child’s best interests and spare them from assuming an active adversarial role with the child’s parents. Report at 8. Prospective adoptive parents are freed of this burden whether or not the biological parents’ rights are terminated before or after the adoptive parents express an interest in adoption. Furthermore, contrary to the trial judge’s “legal limbo” finding, quoted in the majority opinion at 4, for which there is no record support, persons interested in adoption have proceeded in the face of these burdens and children have been adopted nonetheless. In view of the statutory requirement that the judge rely on “evidence ' presented,” D.C.Code § 16-2353(a), there can be no justification for affirmance here on the basis of this finding.
Acknowledging that “the best-interests-of-the-child standard is vague at best,”6 the Council concluded that the trial judge required “the utmost data concerning the child and his or her environment. The idea is that with increased data will come enlightenment concerning what is in the best interest of the child.”7 Consequently, even if the Council had not explicitly directed the trial judge to consider the child’s need for timely adoption as part of the best interests analysis, it would be an important, relevant, and weighty factor in any best interests analysis. In view of the relationship being permanently terminated, the trial court can do no less than evaluate, on the basis of record evidence, a particular child’s actual adoptability and the likely prospects for the child’s timely adoption in determining where a particular child’s best interests lie, particularly since reliance on rigorous agency enforcement of § 16-2360’s post-termination procedures appears illusory in view of waiting lists and agency staffing shortages. Under the majority’s analysis, terminating A.W.’s parents’ rights does not assure that A.W. will ever be adopted, much less in a “timely” manner. Yet. A.W.’s best interests can only be served, consistent with the plain language of the statute, and supported by the legislative history, by a realistic assessment of the alternatives available to meet A.W.’s long-term needs.
Significantly, the majority makes no reference to the evidence that the mother, while incarcerated, requested visitation with A.W. and expressed the desire to be reunified with A.W. Although the record indicates no stated reason, she has been prevented from visiting with A.W. notwithstanding her release to a halfway house during the termination proceeding. Combined with the evidence of A.W.’s positive adjustment in his foster home, and the absence of any evidence that family permanency will be “timely” after termination, *177the government’s refusal to the mother to visit with her child poses serious questions about whether A.W.’s best interests have been adequately assessed. In the end, premature parental termination may assure A.W. of the very circumstances that the Council sought to avoid: the agony of a rootless child who remains adrift in foster care system without any permanent familial relationships.

. In 1976, this court held that the Superior Court had no authority to terminate parental rights outside the context of adoption proceedings. In the Matter of C.A.P., 356 A.2d 335 (D.C.1976).


. A report of the National Center for Social Statistics indicates that 38 percent of the children adopted in 1971 were less than one month old at the time of placement and that an additional 46 percent were 11 months of age or younger. As to difficulties placing minority children the Center reported in 1974 only 25,000 nonwhite children were adopted although 249,-600 nonwhite children were available as a result of 1974 births alone. In the Matter of A.B.E., 564 A.2d 751, 756 n. 6 (D.C.1989) (quoting Note, Racial Matching and the Adoption Dilemma: Alternatives for the Hard to Place, 17 J. Fam.L. 333, 334 n. 9 (1978-79)). Although this report is not current and does not purport to depict the current situation in the District of Columbia, it suggests the difficult odds of adoption faced by the long lines of children waiting for a "stable and permanent home.” D.C.Code § 16 — 2353(b)(1) (1989 Repl.). See note 4, infra.


. D.C.Code § 16-2320(a)(6) (1989 Repl.).


. Studies show a larger percentage of children are being freed for adoption but a smaller percentage of children are being placed in adoptive homes, and fewer children are being adopted. Beyer & Mlyniec, Lifelines to Biological Parents: Their Effect on Termination of Parental Rights and Permanence, XX Fam. L. Quart. 233, 235, 246 (Summer 1986) (referencing Community Response to Children Free for Adoption in Child Welfare Research Note # 3, ACYF/DHHS (March 1984) and Allen, Golubock & Olsen, A Guide to the Adoption Assistance and Child Welfare Act of 1980, in Hardin, Foster Children in the Courts 576 (1983)). See Garrison, Why Terminate Parental Rights?, 35 Stan.L.Rev. 423, 472 (February 1983) (citing New York State Child Welfare Information Service, Summary of Characteristics of Children in Care or Recently Discharged (Sept. 30, 1980)).


.The executive branch expressed concern that parental terminations within the context of neglect proceedings would take on a punitive character. Report, Major Issue Analysis Statement, “Attachment C” at 1. To the extent that trial court findings focus the evaluation on the flaws of the child’s parents, the trial court fails to consider and compare two important factors:
*176(1) the potential good that the parents might offer, even in an incapacitated state; and (2) the child’s realistic chance for a "timely adoption." Similarly, the trial judge’s speculative finding that "nobody is going to proceed with a permanent plan of adoption as long as the mother is in the picture,” directs the analysis away from the best interests of the child.


. Report at 8.


. Id.